ANSTEAD, Judge,
specially concurring:
In my view the main issue to be decided upon remand is whether the local congregation, the majority of whom wish to break away from the national church, is entitled to the church property, or whether the national church, and hence the minority that wishes to maintain its allegiance to the national church, is entitled to such property. Although the trial court expressed a preliminary view on this issue, its subsequent action in approving the special master’s report was not consistent with this view and the issue remains judicially unresolved.